In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Hauppauge Union Free School District dated June 8, 2005, which terminated the petitioner’s services as a teaching assistant, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered May 5, 2006, which, in effect, denied the petition and dismissed the proceeding.
*481Ordered that the judgment is affirmed, with costs.
The determination of the respondent Hauppauge Union Free School District that the petitioner’s period of employment as a three-hour-per-day, part-time teaching assistant did not constitute service for the purpose of acquiring tenure was not arbitrary and capricious (see Matter of Ceparano v Ambach, 53 NY2d 873 [1981]; Matter of Roese v Board of Educ. of S. Country Cent. School Dist., 283 AD2d 580 [2001]; Matter of Rosenberg v Board of Educ. of Westbury Pub. Schools, 51 AD2d 551 [1976]). Accordingly, since the petitioner was terminated during the probationary period in connection with her full-time position, she was not entitled to a hearing under the Education Law and was not terminated in violation of her due process rights (see Matter of Cohoes City School Dist. v Cohoes Teachers Assn., 40 NY2d 774, 777 [1976]).
The petitioner’s remaining contention is without merit. Miller, J.P., Ritter, Santucci and Florio, JJ., concur.